Title: [Memoranda on a Tour from London to Plymouth, July–August 1787.]
From: Adams, John
To: 


       Michael Sawrey, at Plymouth
       Gillies St. Martins Lane. Garthshores 
       Sastres Edgware Road. No. 20.
       
        fallitur egregio quisquis sub Principe credit,
        Servitium: nunquam Libertas, gratior exit extat
        quam sub Rege pio. Claud. Lib. 3. in Stillic.
        quos praefecit ipsi praeficit ipse, regendis rebus, ad arbitrium Plebis, Patrumque reducit.
       
       Mad. La Marquise de Champsenets au Chateau de Thuilleries.
       To Epsom, Guilford, Farnham, Alton, Winchester, Salisbury. Blandford, Dorchester, Bridport, Axminster, Honniton (Valley), Exeter.
       Niccolaides. Chambourgs Rhodes.
       Gentlemans Pocket Farrier.
       Truslers practical Husbandry. Baldwins Pater Noster Row. 
       O fair Columbia, hail.
       An original Sir. W. Rawleigh, by Cornelius Jansen, at Mr. J. Cranch’s, Axminster. Sir W. was born at Hays in the Parish of Bodley, Devon.—John Bowering. Andrew Cranch.
       Ingratitude thou marble hearted fiend, more hideous when thou shewest thee in a Child than a sea Monster. S’pear.
      